DETAILED ACTION
This is the final Office action and is responsive to the papers filed 05/19/2022.  The amendments filed on 05/19/2022 have been entered and considered by the examiner.  Claims 1-2, 4-7, 9-11, 13-16, 19-22 are currently pending and examined below.  Claims 1 and 10 have been amended.  Claims 21-22 have been added. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment and argument filed on 05/19/2022 regarding claim rejections under 35 U.S.C. 103 are not persuasive.  Claim rejections under 35 U.S.C. 103 are not withdrawn.  
The Examiner respectfully submits that 
“in a case that it is determined that the user is in the simulated cockpit, controlling a display component in the simulated cockpit to display the traveling data, so as to enable the user to drive according to the traveling data; in a case that it is determined that the user is not in the simulated cockpit, after the receiving the traveling data sent by the unmanned vehicle, the method further comprises: performing a data analysis on the traveling data to determine whether the unmanned vehicle is currently traveling normally; and if not, prompting the user to control the unmanned vehicle through the simulated cockpit” are contingent limitations. 
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  Examiner did not need to present evidence of the obviousness of the [ ] method steps of claims 1 and 10 that are not required to be performed under a broadest reasonable interpretation of the claim.  See Contingent Limitations in MPEP 2111.04.
The contingent limitation “in a case that it is determined that the user is not in the simulated cockpit, after the receiving the traveling data sent by the unmanned vehicle, the method further comprises: performing a data analysis on the traveling data to determine whether the unmanned vehicle is currently traveling normally; and if not, prompting the user to control the unmanned vehicle through the simulated cockpit”” raise written description, enablement, and indefiniteness issues.  The specification does not explain how the user is going to receive a prompt message or take control when the user is not in the simulated cockpit.  For examination purposes, it will be treated as if the user is in the simulated cockpit to receive the prompt to take control.  
Lian discloses user receiving prompt in the simulated cockpit to take control.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 10 recite “in a case that it is determined that the user is not in the simulated cockpit, after the receiving the traveling data sent by the unmanned vehicle, the method further comprises: performing a data analysis on the traveling data to determine whether the unmanned vehicle is currently traveling normally; and if not, prompting the user to control the unmanned vehicle through the simulated cockpit”.  In [0061] of the specification, the specification discloses that “if the user is currently not in the simulated cockpit, the remote driving apparatus may determine whether the unmanned vehicle is traveling safely or not according to driving information; if not, a prompt message may be sent to the user, so as to enable the user to manually adjust the traveling condition of the unmanned vehicle according to the prompt”.  The specification does not explain how the user is going to receive a prompt message or take control when the user is not in the simulated cockpit.  For examination purposes, it will be treated as if the user is in the simulated cockpit to receive the prompt to take control.
Claims 2, 4-7, 9, 11, 13-16, 19-22 are rejected due to their dependency on claims 1 and 10.  

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1 and 10 recite “in a case that it is determined that the user is not in the simulated cockpit, after the receiving the traveling data sent by the unmanned vehicle, the method further comprises: performing a data analysis on the traveling data to determine whether the unmanned vehicle is currently traveling normally; and if not, prompting the user to control the unmanned vehicle through the simulated cockpit”.  In [0061] of the specification, the specification discloses that “if the user is currently not in the simulated cockpit, the remote driving apparatus may determine whether the unmanned vehicle is traveling safely or not according to driving information; if not, a prompt message may be sent to the user, so as to enable the user to manually adjust the traveling condition of the unmanned vehicle according to the prompt”.  The specification does not explain how the user is going to receive a prompt message or take control when the user is not in the simulated cockpit.  For examination purposes, it will be treated as if the user is in the simulated cockpit to receive the prompt to take control.
Claims 2, 4-7, 9, 11, 13-16, 19-22 are rejected due to their dependency on claims 1 and 10.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite “in a case that it is determined that the user is not in the simulated cockpit, after the receiving the traveling data sent by the unmanned vehicle, the method further comprises: performing a data analysis on the traveling data to determine whether the unmanned vehicle is currently traveling normally; and if not, prompting the user to control the unmanned vehicle through the simulated cockpit”.  In [0061] of the specification, the specification discloses that “if the user is currently not in the simulated cockpit, the remote driving apparatus may determine whether the unmanned vehicle is traveling safely or not according to driving information; if not, a prompt message may be sent to the user, so as to enable the user to manually adjust the traveling condition of the unmanned vehicle according to the prompt”.  The Examiner does not know how it is possible for the user to receive a prompt message or take control when the user is not in the simulated cockpit.  
Claims 2, 4-7, 9, 11, 13-16, 19-22 are rejected due to their dependency on claims 1 and 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 10, 13-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lian (US 9568995 B1), in view of Yabuuchi et al. (US 20190049955 A1; hereinafter Yabuuchi), and in view of Othmezouri et al. (US 20120143488 A1; hereinafter Othmezouri).

Regarding claims 1 and 10, Lian discloses:
A remote driving apparatus (Figs. 2-3 - system 100) and method, comprising: 
a transceiver (Figs. 1-4 - network 106), a memory, a processor, and a computer program (Figs. 1-4 – server 108) stored on the memory and operable on the processor, 
wherein the processor, when running the computer program, is configured to: 
control the transceiver to receive a driving instruction (control information sent to automobile 102 in Figs. 2-4) sent by a simulated cockpit (Figs. 2-4 - HMD 104, display device 112, interactive controls 110), wherein the driving instruction is collected by a motion collector (Figs. 2-4 - interactive controls 110) in the simulated cockpit according to a motion of a user (Figs. 2-4 - i.e. user 202’s interaction with the interactive controls 110); and 
control the transceiver to send the driving instruction to an unmanned vehicle (Figs. 2-4 – control information sent to automobile 102) corresponding to the simulated cockpit, so as to enable the unmanned vehicle to travel according to the driving instruction (Fig. 2-4 – i.e. network 106 sends control information from HMD 104, display device 112, and interactive controls 110 to automobile 102; col. 5, lines 41-46 “The control information may include one or more control commands, for example, without limitation, increasing, decreasing, or maintaining the speed of automobile 112, change a lane for automobile 112, making a turn for automobile 112, and/or any other control commands.”); 
the processor is further configured to: 
control the transceiver to receive traveling data (driving information from automobile 102 to network 106, Figs. 2-4) sent by the unmanned vehicle; and 
in a case that it is determined that the user is in the simulated cockpit (user 202 interacts with HMD 104, display device 112, interactive controls 110 in area 204; Fig. 2), control a display component (HMD 104 or display device 112) in the simulated cockpit to display the traveling data, so as to enable the user to drive according to the traveling data (col. 5, lines 29-33 “Upon receiving the driving information from automobile 102, server 108 may render one or more images representing a real-time VR view of the automobile 102. Server 108 can then send the rendered images to HMD 104 and/or display device(s) 112 for presentation to the user.”); 
in a case that it is determined that the user is in the simulated cockpit (user 202 interacts with HMD 104, display device 112, interactive controls 110 in area 204; Fig. 2), the processor is further configured to: 
perform a data analysis on the traveling data (acquire various information regarding the automobile 102 at a given time, such as speed, driving direction, brake force, engine running mode, battery level, power consumption, air temperature within automobile, and/or any other information regarding automobile 102; col. 4, line 59-col. 5, line 16); and 
prompt the user to control the unmanned vehicle through the simulated cockpit (facilitates the user 202 to manipulate an automobile 102 through a VR environment in real-time; col. 4, line 59-col. 5, line 16).

Lian does not specifically disclose:
the processor is further configured to: 
perform a data analysis on the traveling data to determine whether the unmanned vehicle is currently traveling normally; and 
if not, prompt the user to control the unmanned vehicle through the simulated cockpit; 
wherein performing the data analysis on the traveling data to determine whether the unmanned vehicle is currently traveling normally comprises at least one of the following: determining whether the unmanned vehicle is currently speeding according to a current speed of the unmanned vehicle and speed limit information corresponding to position information, and determining whether a current distance between the unmanned vehicle and an obstacle is too close according to information of the current distance between the unmanned vehicle and the obstacle.

However, Yabuuchi discloses:
the processor is further configured to: 
perform a data analysis on the traveling data to determine whether the vehicle is currently traveling normally; and 
if not, prompt the user to control the vehicle (if an abnormality or a failure has occurred in a part of the autonomous driving system, notify the driver to take over; [0029] “The takeover request information may be information indicating that the vehicle has entered a takeover zone for taking over manual driving from autonomous driving, or information notifying that an abnormality or a failure has occurred in a part of the autonomous driving system. If the takeover request information is acquired, actual pedal operation is needed, and thus, for example, it may be preferable that notification is performed such that the driver takes over the driving operation by swiftly placing the foot on the pedal”).

While Yabuuchi discloses to prompt the user to control the vehicle if the vehicle is not traveling normally, Yabuuchi does not specifically disclose:
wherein performing the data analysis on the traveling data to determine whether the unmanned vehicle is currently traveling normally comprises at least one of the following: determining whether the unmanned vehicle is currently speeding according to a current speed of the unmanned vehicle and speed limit information corresponding to position information, and determining whether a current distance between the unmanned vehicle and an obstacle is too close according to information of the current distance between the unmanned vehicle and the obstacle.

However, Othmezouri discloses:
wherein performing the data analysis on the traveling data to determine whether the unmanned vehicle is currently traveling normally (determining a probability value through risk assessment of collision which indicates the plausibility that a vehicle might enter into collision, a probability value that indicates the plausibility the vehicle might enter into collision is interpreted as abnormal; [0078]-[0080]) comprises at least one of the following: determining whether the unmanned vehicle is currently speeding according to a current speed of the unmanned vehicle and speed limit information corresponding to position information (the risk is evaluated according to vehicle sensor for speed and traffic regulation information such as speed limit; [0078]-[0080]), and determining whether a current distance between the unmanned vehicle and an obstacle is too close according to information of the current distance between the unmanned vehicle and the obstacle (the risk is evaluated according to obstacle located in its environment; [0078]-[0080], [0041]).

Lian, Yabuuchi and Othmezouri are considered to be analogous because they are in the same field of vehicle control.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lian’s remote driving apparatus that receives instructions from a user from a remote area to further incorporate Yabuuchi’s apparatus to notify the user to take over at the occurrence of a system abnormality or failure and Othmezouri’s system that specifies what kind of abnormality to assess.  Doing so would help to prevent vehicle accident.

Regarding claims 4 and 13, Lian discloses:
wherein the traveling data comprises video data (Fig. 4 – i.e. driving information from automobile 102 includes video feed of road 306/406), and the display component comprises a display screen (i.e. HMD 104 or display device 112 includes a display that renders video feed to the user; Figs. 3-4; col. 5, lines 29-33 “Upon receiving the driving information from automobile 102, server 108 may render one or more images representing a real-time VR view of the automobile 102. Server 108 can then send the rendered images to HMD 104 and/or display device(s) 112 for presentation to the user.”; col. 7, lines 19-21 “The VR view 402 can include conditions of a road 406 the automobile 102 is traveling in.”).

Regarding claims 5 and 14, Lian discloses:
wherein the processor is further configured to: 
control the display screen in the simulated cockpit to display the video data (col. 5, lines 29-33 “Upon receiving the driving information from automobile 102, server 108 may render one or more images representing a real-time VR view of the automobile 102. Server 108 can then send the rendered images to HMD 104 and/or display device(s) 112 for presentation to the user.”; col. 7, lines 19-21 “The VR view 402 can include conditions of a road 406 the automobile 102 is traveling in.”).

Regarding claims 6 and 15, Lian discloses:
wherein the traveling data comprises dashboard data (Fig. 4 – i.e. driving information from automobile 102 includes video feed of instrument panel 308/408); and the display component comprises a dashboard (Fig. 4 - instrument panel 408).

Regarding claims 7 and 16, Lian discloses:
wherein the processor is further configured to: 
control the dashboard in the simulated cockpit to display the dashboard data (i.e. user 206 controls steering wheel 100/404 to display driving information such as various information regarding the automobile 102 at a given time; col. 7, lines 25-28 “the virtual steering wheel 404 is controlled by user 206 through a physical steering wheel such as the physical steering wheel 110 shown in FIG. 2.”; col. 4, line 63 – col. 5, line 16 “FIG. 2 illustrates an example of system 100 for facilitating a user to manipulate an automobile 102 through a VR environment in real-time. As mentioned above, automobile 102 may include one or more sensors located within automobile 102 and/or on automobile 102. The sensors may be used to track the movement and position of the automobile 102 in real-time. The sensors may be used to acquire various information regarding the automobile 102 at a given time, such as speed, driving direction, brake force, engine running mode, battery level, power consumption, air temperature within automobile, and/or any other information regarding automobile 102. As also mentioned above, the automobile 102 can include one or more information capturing devices to capture a geo-location of automobile 102, a position of automobile 102 with respect to traffic lanes, traffic information regarding any vehicle that is within the proximity of automobile 102, and/or any other information. For purposes of this application, the above-mentioned various information acquired by the sensors and the information capturing device may be referred to as “driving information” herein.”; col. 5, lines 29-33 “Upon receiving the driving information from automobile 102, server 108 may render one or more images representing a real-time VR view of the automobile 102. Server 108 can then send the rendered images to HMD 104 and/or display device(s) 112 for presentation to the user.”).

Regarding claim 20, Lian discloses:
A nonvolatile memory (computer-readable storage media executing the process 600; Fig. 6; col. 8, lines 41-49 “Process 600 is illustrated as a logical flow diagram, the operation of which represents a sequence of operations that can be implemented in hardware, computer instructions, or a combination thereof. In the context of computer instructions, the operations represent computer-executable instructions stored on one or more computer-readable storage media that, when executed by one or more processors, perform the recited operations.”), wherein the nonvolatile memory has stored therein a computer (Fig. 5 – server 108) executed instruction that, when executed by a processor (Fig. 5 - processor), is configured to implement the remote driving method of claim 1 (see rejection set forth above for claim 1, claim 20 is rejected for substantially the same reasons and based on the same teachings of Lian cited).

Claim 2, 11, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lian, in view of Yabuuchi, in view of Othmezouri, and in view of Sheehan et al. (US 20060067209 A1; hereinafter Sheehan).

Regarding claims 2 and 11, Lian discloses:
wherein the processor is further configured to: 
control the transceiver to receive the driving instruction sent by the simulated cockpit through a protocol (col. 3, lines 49-61 “Various protocols may be used to establish a secure connection between each network device and the server 108…or other suitable communication protocol”).

Lian, Yabuuchi and Othmezouri do not specifically disclose: 
receive the instruction through a preset serial port protocol.

However, Sheehan discloses:
receive the data through a preset serial port protocol (client application 206 receives data from various device 204A-C through a serial protocol; Fig. 2, [0040]).

Lian and Sheehan are both considered to be analogous because they are in the same field of remote control.  In col. 3, lines 49-61 of Lian, Lian discusses that other suitable communication protocols may be used. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lian such that driving instruction is received through a standard serial port protocol for remote controlling as disclosed in Sheehan.

Regarding claims 21 and 22, Lian, Yabuuchi and Othmezouri do not specifically disclose: 
wherein the preset serial port protocol comprises one of RS-232, RS-422, and RS-485.

However, Sheehan discloses:
wherein the preset serial port protocol comprises one of RS-232, RS-422, and RS-485 (serial protocols, such as RS-232, RS-422 and RS-485; Fig. 2, [0040]).

Lian and Sheehan are both considered to be analogous because they are in the same field of remote control.  In col. 3, lines 49-61 of Lian, Lian discusses that other suitable communication protocols may be used. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lian such that driving instruction is received through a standard serial port protocol for remote controlling as disclosed in Sheehan.

Claim 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lian, in view of Yabuuchi, and in view of Yoakum (US20140365676A1).

Regarding claims 9 and 19, Lian discloses:
wherein the processor is further configured to: control the transceiver to receive the traveling data sent by the unmanned vehicle through a protocol (col. 3, lines 49-61 “Various protocols may be used to establish a secure connection between each network device and the server 108…or other suitable communication protocol”).

Lian, Yabuuchi and Othmezouri do not specifically disclose:
receive the data through a WEBRTC protocol.

However, Yoakum discloses:
receive the data through a WEBRTC protocol ([0004] Various network protocols, such as Web Real-Time Communications (WebRTC) protocol, Session Initiation Protocol (SIP), and H.323, provide capabilities for establishing real-time interactive flows via the Internet and/or a private network, such as an enterprise network. Such real-time interactive flows may include real-time video, audio, and/or data streams exchanged in point-to-point interactive sessions. Endpoints for the real-time interactive flows may be, for example, two or more web browsers and/or other purpose-built applications or communications clients. In this manner, real-time interactive flows facilitate communications and collaboration among users who may be remote from one another.)

Lian and Yoakum are both considered to be analogous because they are in the same field of real-time interactive flows via a network.  In col. 3, lines 49-61 of Lian, Lian discusses that other suitable communication protocols may be used. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lian such that driving information from the automobile is sent through a WEBRTC protocol as disclosed in Yoakum.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571)272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.W./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665